MR. JUSTICE LEE
dissenting:
I respectfully dissent.
Appellant entered a plea of guilty pursuant to a municipal summons and complaint which by its terms required that he either appear at the municipal court or at the violations bureau on the 30th day of July 1975. He chose to appear before the violations bureau where he executed his waiver of trial and entered a written plea of guilty to the charges contained in the summons, and thereupon paid a fine. The summons and complaint did not purport to be a penalty assessment ticket which would have permitted compliance by transmittal of his fine through the mail.
Had the appellant chosen to have a trial and had he been convicted, the Motor Vehicle Division of the Department of Revenue would have considered that conviction for the purpose of assessing points against appellant’s driving record. There is no rational distinction between a conviction resulting from a trial as contrasted with a conviction entered on a plea of guilty. In my view, the Motor Vehicle Division is authorized to assess points against appellant’s driving record in either case.
I would therefore affirm the judgment of the district court.
I am authorized to say that MR. JUSTICE GROVES joins in this dissent.